
	

114 HCON 41 IH: Expressing the sense of Congress that the people of the United States have the Constitutional right to record law enforcement authorities, and they have the full protection of the law to the possession of the recording devices, and full protection of the law regarding data saved on the recording devices.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Ms. Hahn (for herself, Mr. Rangel, Ms. Schakowsky, Mr. Johnson of Georgia, Mr. Grijalva, Ms. Lee, Mr. Ellison, Mr. Nadler, Mr. DeSaulnier, Mr. Ted Lieu of California, Mrs. Davis of California, Mr. Cooper, Mr. Loebsack, Ms. Lofgren, Mr. Aguilar, Mr. Veasey, Mr. Gallego, Mr. Kildee, Mr. Polis, Ms. Pingree, Mr. Lewis, Ms. Castor of Florida, Mr. Deutch, Mr. McDermott, and Mr. Farr) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the people of the United States have the Constitutional right
			 to
			 record law enforcement authorities, and they have the full protection of
			 the law to the possession of the recording devices, and full protection of
			 the law regarding data saved on the recording devices.
	
	
 Whereas, on April 19, 2015, Beatriz Paez was recording Federal law enforcement officers, when the officers took possession of her cellular phone, and illegally destroyed the device and evidence saved on the device;
 Whereas the Constitution guarantees an individual’s right to openly make video recordings in public;
 Whereas the Justice Department has stated that the First Amendment protects the rights of private citizens to record police officers during the public discharge of their duties;
 Whereas individuals can only be compelled to not record law enforcement authorities when it interferes with ongoing, active law enforcement work; and
 Whereas law enforcement officers may only search a recording device without an individual’s consent with the possession of an appropriate warrant: Now, therefore, be it
	
 That it is the sense of Congress that— (1)citizens and residents of the United States—
 (A)have the Constitutional right to record law enforcement officers in a public place; and (B)shall be required to give up possession of a recording device used to record a law enforcement officer in a public place based only upon consent of the individual or a warrant based on probable cause;
 (2)law enforcement officers shall safeguard data stored on any recording device seized from an individual and the destruction of such data is a violation of Federal law; and
 (3)no data stored on a recording device seized from an individual may be received in evidence in any trial, hearing, or other proceeding unless collected pursuant to a warrant based on probable cause or an exception to the warrant requirement applies.
			
